—Carpinello, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1997, which assessed Idom, Inc. for additional unemployment insurance contributions based on remuneration paid to claimant and those similarly situated.
Claimant was contacted by Idom, Inc., which provides *734software consulting services to banks, and. hired to work as a computer operator for Idom’s client, Bank Austria. For the first three months claimant was treated as a temporary employee until he was hired by Bank Austria as a permanent employee. Idom challenges the decision of the Unemployment Insurance Appeal Board which assessed it additional unemployment insurance contributions upon finding that claimant was its employee during the first three months of his employment.
Initially, we disagree with Idom’s assertion that it was denied the right to cross-examine claimant. The record reveals that Idom did in fact cross-examine claimant extensively during the June 1995 hearing and, further, had the opportunity to participate in subsequent hearings but was unprepared at one and failed to appear at another. As such, it cannot now be heard to complain that it was denied the opportunity to cross-examine claimant (see, Matter of Young [Levine], 50 AD2d 959).
Idom next asserts that substantial evidence in the record supports its contention that claimant was the employee of Bank Austria. Evidence adduced at the hearings revealed that Idom hired claimant, trained him and paid his wages during the first three months of his employment. Under these circumstances, we find that substantial evidence supports the Board’s finding that Idom exercised sufficient direction and control over claimant’s work to establish an employer-employee relationship (see, Matter of Pitcairn [Rubies Costume Co.— Sweeney], 239 AD2d 757, 758), even if there is arguably evidence in the record sufficient to support a contrary conclusion (see, Matter of Kaplan [Tupperware Distribs. — Sweeney], 257 AD2d 951; Matter of Yank [National Evaluation Sys.— Sweeney], 247 AD2d 806, lv denied 92 NY2d 804). Idom’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.